Title: From George Washington to George Clinton, 16 February 1778
From: Washington, George
To: Clinton, George



Dear, Sir,
Head Quarters Valley Forge February 16th 1778

It is with great reluctance, I trouble you on a subject, which does not properly fall within your province; but it is a subject that occasions me more distress, than I have felt, since the commencement of the war; and which loudly demands the most zealous exertions of every person of weight and authority, who is interested in the success of our affairs—I mean the present dreadful situation of the army for want of provisions and the miserable prospects before us, with respect to futurity. It is more alarming, than you will probably conceive, for to form a just idea, it were necessary to be on the spot. For some days past, there has been little less, than a famine in camp. A part of the army has been a

week, without any kind of flesh & the rest three or four days. Naked and starving as they are, we cannot eno⟨ugh⟩ admire the incomparable patience and fidelity of the soldiery, that they have not been, ere this, excited by their sufferings, to a general mutiny and dispersion. Strong symptoms however of discontent have appeared in particular instances; and nothing but the most active effort⟨s⟩ every where, can long avert so shocking a catastrophe.
Our present sufferings are not all. There is no foundation laid for any adequate relief hereafter. All the magazines provided in the States of New Jersey, Pensylvania, Delaware & Maryland, and all the immediate additional supplies they seem capable of affording, will not be sufficient to support the army more than a month longer, if so long. Very little has been done to the Eastward and as little to the Southward; and whatever we have a right to expect from those quarters must necessarily be very remote, and is indeed more precarious, than could be wished. When the forementioned supplies are exhausted, what a terrible crisis must ensue, unless all the energy of the Continent is exerted to provide a timely remedy?
Impressed with this idea, I am on my part putting every engine to work, that I can possibly think of, to prevent the fatal consequences, we have so great reason to apprehend. I am calling upon all those, whose stations and influence enable them to contribute their aid upon so important an occasion, and from your well known zeal, I expect every thing within the compass of your power, and that the abilities and resources of the state over which you preside, will admit. I am sensible of the disadvantages it labours under, from having been so long the scene of war, and that it must be exceedingly drained by the great demands to which it has been subject, But though you may not be able to contribute materially to our relief, you can perhaps do something towards it; and any assistance, however trifling in itself, will be of great moment, at so critical a juncture, and will conduce to keeping the army together, ’till the Commissary’s department can be put upon a better footing, and effectual measures concerted to secure a permanent and competent supply. What methods you can take, you will be the best judge of; but if you can devise any means to procure a quantity of cattle or other kind of flesh, for the use of this army, to be at camp in the course of a month, you will render a most essential service to the common cause. I have the honor to be with very great esteem & Respect Sir Your most Obedt servt.
